15-127
     Husain et al. v. Springer

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of November, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       SARAH HUSAIN et al.,
13                Plaintiffs-Appellants,
14
15                    -v.-                                               15-127
16
17       MARLENE SPRINGER,
18                Defendant-Appellee.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANTS:                       RONALD BRIAN MCGUIRE, New York,
22                                             New York.
23
24       FOR APPELLEE:                         ANDREW W. AMEND (with Barbara D.
25                                             Underwood and Steven C. Wu on
26                                             the brief) for Eric T.
27                                             Schneiderman, Attorney General


                                                  1
 1                              of the State of New York, New
 2                              York, New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Eastern District of New York (Gershon, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        Appellee Marlene Springer, the then-president at the
12   College of Staten Island (“CSI”) invalidated a student
13   government election in 1997 because the student newspaper’s
14   endorsements of the winning slate of candidates violated the
15   parity of campaign expenditures. That same year, former
16   students who were on the student newspaper sued Springer and
17   25 others for alleged violations of the First Amendment.
18
19        In the last chapter of this protracted litigation, the
20   district judge (Gershon, J.) reduced appellants’ attorney’s
21   fees award after we concluded that appellants were entitled
22   to attorney’s fees but determined that the initial amount of
23   this award was excessive and thus a remand for the limited
24   purpose of diminishing this award was necessary. See Husain
25   v. Springer, 579 F. App’x 3, 5-6 (2d Cir. 2014). Appellants,
26   unsurprisingly unhappy with this development, now appeal the
27   district judge’s revised attorney’s fees award, contending
28   that the reductions imposed by the district judge were
29   excessive.
30
31        The district court “has wide discretion in determining
32   the amount of attorneys’ fees to award; thus, absent an
33   abuse of discretion or an error of law we will not disturb
34   the district court’s assessment of the appropriate fee
35   award.” Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992).
36   Here, the district court acted within the parameters of our
37   mandate in reducing appellants’ attorney’s fee award based
38   on a number of characteristics. J.A. 1383-85. In other
39   words, the district court did precisely what we directed,
40   which was “reduce the fee awarded in this case to a
41   reasonable figure, which may well be significantly lower
42   than that originally awarded by the district court.”
43   Husain, 579 F. App’x at 7.
44
45



                                  2
 1        For the foregoing reasons, and finding no merit in
 2   appellants’ other arguments, we hereby AFFIRM the judgment
 3   of the district court.
 4
 5                              FOR THE COURT:
 6                              CATHERINE O’HAGAN WOLFE, CLERK
 7
 8
 9
10
11




                                  3